         Case 4:19-cv-01491 Document 43 Filed on 06/25/20 in TXSD Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

    STATE FARM MUTUAL AUTOMOBILE                       )
    INSURANCE COMPANY and STATE                        )
    FARM COUNTY MUTUAL INSURANCE                       )
    COMPANY OF TEXAS,                                  )
                                                       )
                                    Plaintiffs,        )
    v.                                                 )            Case No. Case No. 4:19-cv-01491
                                                       )
    NOORUDDIN S. PUNJWANI, M.D.; PAIN                  )            Hon. Ewing Werlein, Jr.
    ALLEVIATION & INTERVENTIONAL                       )
    NEEDS, LLC N/K/A PAIN ALLEVIATION                  )
    & INTERVENTIONAL NEEDS, PLLC;                      )
    BARKETALI M. ROOPANI; ANIL B.                      )
    ROOPANI; and SOHAIL B. ROOPANI,                    )
                                                       )
                                    Defendants.        )


                 DEFENDANT’S NOTICE OF APPEARANCE OF COUNSEL


          Defendant Nooruddin S. Punjwani, M.D. (“Dr. Punjwani”), files this Notice of Appearance

of Counsel with the Court.

          Dr. Punjwani, hereby notifies this Court that Jordan L. Warshauer (State Bar No.

24086613; Federal Bar No. 2994699), of Ahmad, Zavitsanos, Anaipakos, Alavi & Mensing P.C.,

is admitted to practice in this Court and appears as counsel on behalf of Nooruddin S. Punjwani,

M.D.

          Please send copies of all notices, correspondence or communications of any kind regarding

the above-styled and numbered cause to Jordan L. Warshauer at Ahmad, Zavitsanos, Anaipakos,

Alavi      &    Mensing     P.C.,      (713)      655-1101,   and     (713)   655-0062    (Facsimile),

jwarshauer@azalaw.com.

.
Case 4:19-cv-01491 Document 43 Filed on 06/25/20 in TXSD Page 2 of 3



                               Respectfully submitted,

                               AHMAD, ZAVITSANOS, ANAIPAKOS, ALAVI
                                 & MENSING P.C.

                               /s/ Jordan L. Warshauer
                               Todd W. Mensing
                               State Bar No. 24013156
                               Federal Bar No. 302944
                               tmensing@azalaw.com
                               Sammy Ford IV
                               Texas Bar No. 24061331
                               Federal Bar No. 950682
                               sford@azalaw.com
                               Jordan L. Warshauer
                               Texas Bar No. 24086613
                               Federal Bar No. 2994699
                               jwarshauer@azalaw.com
                               1221 McKinney, Suite 2500
                               Houston, Texas 77010
                               (713) 600-4979 (Phone)
                               (713) 655-0062 (Fax)

                               ATTORNEYS FOR DEFENDANT
                               NOORUDDIN S. PUNJWANI, M.D.




                                  2
     Case 4:19-cv-01491 Document 43 Filed on 06/25/20 in TXSD Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that on June 25, 2020, the above and foregoing was electronically filed
with the Clerk of the Court using CM/ECF system, which sent notice of electronic filing to all
counsel of record.

                                           /s/ Jordan L. Warshauer
                                           Jordan L. Warshauer




                                              3
